Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is an examiner’s statement of reasons for allowance: the prior art, either singly or in combination, fails to anticipate or render obvious, the limitations of:  a plurality of alignment areas having a first surface charge of a first polarity, each alignment area of the plurality of alignment areas having four edges, a first diagonal between a first vertex and a second vertex, and a second diagonal between a third vertex and a fourth vertex, the first diagonal extending in a first direction, the second diagonal being shorter than the first diagonal; and a plurality of spacing areas having a second surface charge of a second polarity that is different than the first polarity, the four edges of each alignment area of the plurality of alignment areas abutting at least one spacing area of the plurality of spacing
areas, as required by independent claim 1.
Furthermore, the prior art also fails to suggest:  a plurality of alignment areas having a first surface charge of a first polarity, a plurality of alignment areas on the substrate, each alignment area of the plurality of alignment areas having edges, a first diagonal between a first vertex and a second vertex and extending along a first direction, and a second diagonal between a third vertex and a fourth vertex and extending along a second direction different from the first direction, as required by independent claim 10.
	Moreover, the prior art also fails to suggest:  a plurality of alignment areas and a plurality of spacing areas on a substrate, each alignment area of the plurality of alignment areas having edges, a first diagonal between a first vertex and a second vertex and extending along a first direction, and a
second diagonal between a third vertex and a fourth vertex and extending along a second
direction different from the first direction, the edges of each alignment area of the plurality
of alignment areas abutting at least one spacing area of the plurality of spacing areas; and
a plurality of carbon nanotubes on the substrate, wherein the plurality of
carbon nanotubes 1s positioned by the plurality of alignment areas along the first direction
such that each carbon nanotube of the plurality of carbon nanotubes overlies at least two
alignment areas of the plurality of alignment areas, as required by independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



September 10, 2022